DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-12 under AIA  35 U.S.C. 102(a)(1)(2) have been fully considered but they are not persuasive.  Therefore, the rejection of claims 1-12 are hereby maintained.
	Regarding claims 1-12, Applicant primarily argues that Choi fails to anticipate the claims as Choi fails to disclose features of claim 1, and similarly of claims 5 and 9, such as: “...control a predetermined size of an imaging range of a camera depending on the identified type of the detected event in the surveillance area by zooming-in or zooming-out...” (see Remarks, page 6).
	Examiner respectfully disagrees.
	Choi discloses (see para. 0012 and claim 1) controlling a zoom-in operation  of the camera lens using the calculated camera driving values according to the received event type (i.e., control a size of an imaging range of the camera based on the event type) and photographing an object located in the corresponding direction.
	Therefore, Choi discloses “...control a predetermined size of an imaging range of a camera depending on the identified type of the detected event in the surveillance area by zooming-in or zooming-out...”.
	As to any other arguments not specifically addressed, they are the same as those discussed above. 

Response to Amendment
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-7, 9-12, and 14-15 of U.S. Patent No. 10,970,995 in view of Choi et al. (US Publication 2009/0086041, hereinafter Choi). 
In considering claim 1 of the instant application, although claim 1 of the reference Patent discloses substantial features of the claimed invention, it fails to expressly disclose: control a predetermined size of an imaging range of a camera depending on the identified type of the detected event in the surveillance area by zooming-in or zooming-out, wherein varieties of size of imaging ranges, including the imaging range, and varieties of types, including the type, correspond to each other, and wherein the varieties the size of the imaging ranges are defined differently depending on the type.
However Choi discloses control a predetermined size of an imaging range of a camera depending on the identified type of the detected event in the surveillance area by zooming-in or zooming-out, wherein varieties of size of imaging ranges, including the imaging range, and varieties of types, including the type, correspond to each other, and wherein the varieties the size of the imaging ranges are defined differently depending on the type, wherein varieties of size of imaging ranges, including the imaging range, and varieties of types, including the type, correspond to each other, and wherein the varieties the size of the imaging ranges are defined differently depending on the type (Choi, para’s 0033-0034, fig. 3B, the camera device receives the position information and the event type information, and controls a position of the camera according to the received event type by moving a lens of the camera `up and down`, and `left and right` in the corresponding direction in a photographing operation of the camera; para. 0012, claim 1, controlling a zoom-in operation (i.e., control a size of an imaging range) of the camera lens using the calculated camera driving values according to the received event type, para. 0032, the type information indicates one of pre-stored event types, such as an event of a fire, or an event of an intrusion. Claim 6 further discloses wherein the zoom-in operation of the camera lens is selectively changed according to a corresponding level of the received event type selected from preset levels).
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi’s feature into claim 1 of Patent 10,970,995 for enhancing monitoring operation by detecting a wide range of events.

Claim Rejections - 35 USC § 102
6.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

7.	Claims 1, 5, and 9 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as being anticipated by Choi et al. (US Publication 2009/0086041, hereinafter Choi).
Regarding claim 1, Choi discloses a control system comprising: 
at least one memory storing instructions; and at least one processor coupled to the at least one memory (Choi, fig. 4, para’s 0045-0047, camera driving unit in connection with store unit and controller issues an operation instruction or a photographing instruction to the camera device 400 so that the camera device 400 can capture a current situation at a current position of the tilt motor and the pan motor of the camera), the at least one processor configured to execute the instructions to: 
detect that an event occurred in a surveillance area (Choi, fig. 3A, para’s 0031-0032, detect the occurrence of an event in an area such as an event of a fire, an event of an intrusion, etc); and 
control a predetermined size of an imaging range of a camera depending on the identified type of the detected event in the surveillance area by zooming-in or zooming-out, wherein varieties of size of imaging ranges, including the imaging range, and varieties of types, including the type, correspond to each other, and wherein the varieties the size of the imaging ranges are defined differently depending on the type (Choi, para. 0012, claim 1, controlling a zoom-in operation of the camera lens using the calculated camera driving values according to the received event type (i.e., control a size of an imaging range of the camera based on the event type); para’s 0032-0034, fig. 3B, the camera device receives the position information and the event type information, and controls a position of the camera according to the received event type by moving a lens of the camera “up and down”, and “left and right” in the corresponding direction in a photographing operation of the camera; para. 0032, the type information indicates one of pre-stored event types, such as an event of a fire, or an event of an intrusion. Claim 6 further discloses wherein the zoom-in operation of the camera lens is selectively changed according to a corresponding level of the received event type selected from preset levels).

Regarding claims 5 and 9, these claims comprise limitations substantially the same as claim 1; therefore, they are rejected for similar rationale.

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.


9.	Claims 2, 6, and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi in view of well-known technique in the art. 
Regarding claim 2, Choi discloses the control system according to claim 1, wherein the at least one processor is further configured to execute the instructions to control the size of imaging range based on a type of a sound event (Choi, para. 0006, it is well known in the art for providing sensor node for measuring sound and detect sound event; see also Van Der Wijst, US Publication 2014/0126758, para. 0012, determine the location of a sound sensor).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this well-known feature in to Choi’s invention for enhancing monitoring operation by detecting a wide range of events.

Regarding claims 6 and 10, these claims comprise limitations substantially the same as claim 2; therefore, they are rejected for similar rationale.

10.	Claims 3, 7, and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi, as applied to claims 1, 5, and 9 above, in view of Karani et al. (US Publication 2016/0349352, hereinafter Karani).   
Regarding claim 3, Choi discloses receiving the position information and the event type information sensed by each of the sensor nodes (see Choi, para. 0012, receives the position information and the event type information sensed by each of the sensor nodes), and  setting the size of imaging range to a range depending on a type and a location of the sensor (Choi, para’s 0032-0034, and fig. 3B, the camera device receives the position information and the event type information, and controls a position of the camera according to the received event type by moving a lens of the camera “up and down”, and “left and right” in the corresponding direction in a photographing operation of the camera).
Choi does not explicitly disclose but Karani discloses wherein the processor is further configured to: detect an abnormal odor as the event type based on the sensor data provided by an odor sensor (Karani, para. 0057, tracking apparatus can have a sensor, e.g., smoke detector, odor sensor, etc. configured to detect a dangerous situation, e.g., smoke, fire, poison gas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Karani’s feature in to Choi’s invention for enhancing monitoring operation by detecting a wide range of events.

Regarding claims 7 and 11, these claims comprise limitations substantially the same as claim 3; therefore, they are rejected by similar rationale.

11.	Claims 4, 8, and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi, as applied to claims 1, 5, and 9 above, in view of Monroe (US Patent 6,970,183).   
Regarding claim 4, Choi discloses receiving the position information and the event type information sensed by each of the sensor nodes (see Choi, para. 0012, receives the position information and the event type information sensed by each of the sensor nodes), and  setting the size of imaging range to a range depending on a type and a location of the sensor (Choi, para’s 0032-0034, and fig. 3B, the camera device receives the position information and the event type information, and controls a position of the camera according to the received event type by moving a lens of the camera “up and down”, and “left and right” in the corresponding direction in a photographing operation of the camera). 
Choi does not explicitly disclose but Monroe discloses wherein the processor is further configured to: detect an unusual crowd as the event type based on the sensor data provided by an infrared sensor (Monroe, col. 29, lines 5-35, detect presence of intruder(s) utilizing an infrared sensor; fig. 40, col. 27, lines 25-39, setting imaging range based on location of infrared sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Monroe’s feature in to Choi’s invention for enhancing monitoring operation by detecting a wide range of events.

Regarding claims 8 and 12, these claims comprise limitations substantially the same as claim 4; therefore, they are rejected for similar rationale.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484